Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2015

                                      No. 04-14-00785-CV

                                      Mary Ann CASTRO,
                                           Appellant

                                                 v.

                                        Manuel CASTRO,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER

      Appellee’s brief is currently due June 19, 2015, per this court’s prior order. As set forth in
the attorney’s motion to withdraw, counsel provided appellee with a copy of the motion to
withdraw from representation at the last known address provided by appellee. We rendered an
order granting the motion to withdraw and sent a copy of that order to appellee at the last known
address provided by his attorney. In that order, in addition to granting the motion to withdraw,
we set the date of June 19, 2015, as the due date for appellee’s brief. That order was returned to
the court as undeliverable, and appellee’s former attorney has advised this court that the motion
to withdraw, which was sent to appellee at his last known address by certified mail, return receipt
requested, was apparently never received.

        Parties have a duty to keep the court and other parties apprised of their correct and
current address. See, e.g., Harrison v. Harrison, 363 S.W.3d at 859, 864 (Tex. App.—Houston
[14th Dist.] 2012, no pet.); see also Tex. R. Civ. P. 21a. Accordingly, we ORDER appellee to
provide this court with a copy of his current address in writing on or before June 25, 2015. We
are sending this order to appellee at the last known address provided by his attorney as well as to
the post office box of appellee’s sister, an address also provided by appellee’s counsel. Appellee
is advised that if he does not timely respond to this order, we will submit this matter without the
benefit of an appellee’s brief.
      We order the clerk of this court to serve a copy of this order on appellee at the addresses
provided by his former attorney. We further order the clerk of this court to serve a copy of this
order on appellant and appellee’s former counsel.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court